Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 6/15/2020 have been examined, of which claims 1 and 11 are independent.

Specification
The disclosure is objected to because of the following informalities: 
Para [81], line 3, “FIGURE 8” appears to be typographical error for “FIGURE 5”. 
Para [142], line 3, “FIGURE 13” appears to be typographical error for “FIGURE 17”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over ITL (Discussion on sidelink synchronization mechanism for NR V2X, 3GPP TSG RAN WG1 #98 R1-1909307) in view of LG (Discussion in NR sidelink synchronization mechanism, 3gpp TSG RAN WG1 #98, R1-1909518) 

Regarding claim 11, ITL teaches a method of a user equipment (UE) in a wireless communication system (NR V2X sidelink synchronization mechanism, section 1-2), the method comprising: 
receiving a set of higher layer parameters including configuration information for sidelink synchronization signals and physical sidelink broadcast channel (S-SS/PSBCH) block (page 2 lines 5-18: NR V2X UE gets synchronization information via V2X specific SIB, including configuration for ; 
determining, based on the configuration information for the S-SS/PSBCH block, a number of transmitted S-SS/PSBCH blocks (NSSB), an offset for transmitted S-SS/PSBCH blocks (OSSB), and an interval for transmitted S-SS/PSBCH blocks (DSSB) (page 2 lines 29-page 3 line 8, fig 2, proposal 3-4: one or multiple NR SL-SSB transmission in a period are configured by network; if multiple SL-SSB burst in a period is allowed, it needs to define the maximum number of SL-SSBs(L) within a window, the SL-SSB burst window length and the starting offset relative to DFN as shown in fig 2; here, fig 2 shows offset, SL-SSB burst window (interval) and one SSB burst within the SL SSB periodicity window (number being one SSB burst)); and 
determining a set of slots containing the transmitted S-SS/PSBCH blocks within a period for a transmission of the S-SS/PSBCH block, wherein an index of a slot in the set of slots is determined based on OSSB+ISSB*DSSB, where ISSB is an index of the S-SS/PSBCH block with 0≤ISSB≤NSSB−1  (fig 2 shows the time slots containing SL-SSB burst with SL-SSB periodicity after the offset, and within the SL-SSB burst window, the L =8 SSB are transmitted; the SL-SSB burst is repeated in time domain after the SL SSB periodicity).
	
It is noted that the term “an interval for transmitted S-SS/PSBCH blocks (DSSB) does not specify if it is time interval for all the SS/PBCH blocks to be transmitted, or 

Furthermore, LG teaches determine a set of slots containing the transmitted S-SS/PSBCH blocks within a period for a transmission of the S-SS/PSBCH block, wherein an index of a slot in the set of slots is determined based on OSSB+ISSB*DSSB, where ISSB is an index of the S-SS/PSBCH block with 0≤ISSB≤NSSB−1 (section 2.3, para 1-3: S-SSB location in time domain is identified by a frame number and slot index within a frame; as for the slot index, depending on the location of first S-SSB block within a frame in a period, the LSB part of the slot index changes, if the number of S-SSB in period is N (number) and slot number where the first S-SSB is transmitted is integer multiple of N (offset), then only lof2(N) LSB bits of the slot index changes according to order of S-SSB in a period; as the number of S-SSB is 2/4/8 for 30/60/120khz, the number of LSB bits can be decided as 3; the reference describes the slot index of the S-SSB when multiple of S-SSB are transmitted in a period). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

 Regarding claim 13, ITL further teaches page 2 lines 5-10: the frequency position of SLSS/PSBCH block can be provided by network; proposal 5. 

ITL fails to teach, but LG teaches wherein: 
the configuration information for the S-SS/PSBCH block further includes information for a sidelink bandwidth part (SL BWP) (section 2.3, para 4: PSBCH carries slot structure for SL transmission and the time/frequency location of the BWP and subcarrier spacing are pre-configured by higher layer signaling); and 
the information for the SL BWP includes a numerology of the SL BWP and a bandwidth of the SL BWP (section 2.3, para 4; the frequency location of the bandwidth part is considered as bandwidth and the subcarrier spacing is numerology). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

 Regarding claim 14, ITL fails to teach, but LG teaches determining a numerology of the S-SS/PSBCH block as the numerology of the SL BWP; and determining a bandwidth of the S-SS/PSBCH block as a part of the bandwidth of the SL BWP (section 2.3, para 4: PSBCH carries slot structure for SL transmission and the time/frequency location of the BWP and subcarrier spacing are pre-configured by 

Regarding claim 16, ITL fails to teach, but LG teaches determining a scrambling sequence applied to a number of bits transmitted on a PSBCH (section 2.3 on page 5 and 6 describe the PSBCH scrambling sequence and mechanism to determine sequence generation using LSB bits part of slot index and coded PSBCH payload size in bits). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

Regarding claim 17, ITL fails to teach, but LG teaches to initialize a generator for the scrambling sequence with cinit=NID; and NID is a sidelink synchronization identification (SS-ID) (page 6, paragraphs between proposal 11 and 12: PSBCH . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

Regarding claim 18, ITL fails to teach, but LG teaches determining a sequence for generating a demodulation reference signal (DM-RS) for a PSBCH (section 2.3 on page 5 and 6 describe the PSBCH DM-RS scrambling sequence and mechanism to determine sequence generation using LSB bits part of slot index). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

 Regarding claim 19, ITL fails to teach, but LG teaches initializing a generator for generating the DM-RS with cinit=NID; and NID is the SS-ID (page 5 last paragraph and equation: PSBCH DM-RS carriers the LSB part of slot index in the initialization value for DM-RS sequence generation, where the SL-SSID is used for Cinit). Therefore, it would have been obvious to one of ordinary skill in the art before the .


Claims 1, 3-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over ITL in view of LG in further view of Lee et al. (US 2021/0235403, 371 of PCT filed on 08/05/2019) 

Regarding claim 1, ITL teaches a user equipment (UE) in a wireless communication system (NR V2X UE, section 2), the UE comprising: 
to receive a set of higher layer parameters including configuration information for sidelink synchronization signals and physical sidelink broadcast channel (S-SS/PSBCH) block (page 2 lines 5-18: NR V2X UE gets synchronization information via V2X specific SIB, including configuration for SLSS/PSBCH – frequency position, the number of SLSS/PBSCH in a carrier, association to a resource pool); and 
to determine, based on the configuration information for the S-SS/PSBCH block, a number of transmitted S-SS/PSBCH blocks (NSSB), an offset for transmitted S-SS/PSBCH blocks (OSSB), and an interval for transmitted S-SS/PSBCH blocks (DSSB) (page 2 lines 29-page 3 line 8, fig 2, proposal 3-4: one or multiple NR SL-SSB transmission in a period are configured by network; if multiple , and 
determine a set of slots containing the transmitted S-SS/PSBCH blocks within a period for a transmission of the S-SS/PSBCH block, wherein an index of a slot in the set of slots is determined based on OSSB+ISSB*DSSB, where ISSB is an index of the S-SS/PSBCH block with 0≤ISSB≤NSSB−1 (fig 2 shows the time slots containing SL-SSB burst with SL-SSB periodicity after the offset, and within the SL-SSB burst window, the L =8 SSB are transmitted; the SL-SSB burst is repeated in time domain after the SL SSB periodicity).

It is noted that the term “an interval for transmitted S-SS/PSBCH blocks (DSSB) does not specify if it is time interval for all the SS/PBCH blocks to be transmitted within a burst, or if it is time interval per each of the S-SS/PSBCH block. Thus, fig 2 showing the time interval for SL-SSB burst window after the offset appears to read the limitation. The reference does not teach the structural elements of the UE. 

Furthermore, LG teaches determine a set of slots containing the transmitted S-SS/PSBCH blocks within a period for a transmission of the S-SS/PSBCH block, wherein an index of a slot in the set of slots is determined based on OSSB+ISSB*DSSB, where ISSB is an index of the S-SS/PSBCH block with 0≤ISSB≤NSSB−1 (section 2.3, para 1-3: S-SSB location in time domain is identified by a frame number and slot index within a frame; as for the slot index, depending on the location of first S-SSB block within a frame in a period, the LSB part of the slot index changes, if the number of S-SSB in period is N (number) and slot number where the first S-SSB is transmitted is integer multiple of N (offset), then only lof2(N) LSB bits of the slot index changes according to order of S-SSB in a period; as the number of S-SSB is 2/4/8 for 30/60/120khz, the number of LSB bits can be decided as 3; the reference describes the slot index of the S-SSB when multiple of S-SSB are transmitted in a period). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

Furthermore, Lee teaches a user equipment (UE) in a wireless communication system (first/second device 100/200 of fig 25; first/second UE of fig 20), the UE comprising: a transceiver configured to receive a set of higher layer parameters (transceiver 106/206, fig 25; Para 277: the one or more transceivers (106, 206) may receive user data, control information, and/or radio signals/channels), a processor operably connected to the transceiver (processors 102, 202, fig 25; Para 274: the one or more processors (102, 202) may receive the signals (e.g., baseband signals) from the one or more transceivers (106, 

 Regarding claim 3, ITL further teaches page 2 lines 5-10: the frequency position of SLSS/PSBCH block can be provided by network; proposal 5. 

ITL fails to teach, but LG teaches wherein: 
the configuration information for the S-SS/PSBCH block further includes information for a sidelink bandwidth part (SL BWP) (section 2.3, para 4: PSBCH carries slot structure for SL transmission and the time/frequency location of the BWP and subcarrier spacing are pre-configured by higher layer signaling); and 
the information for the SL BWP includes a numerology of the SL BWP and a bandwidth of the SL BWP (section 2.3, para 4; the frequency location of the bandwidth part is considered as bandwidth and the subcarrier spacing is numerology). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for 

 Regarding claim 4, ITL fails to teach, but LG teaches to determine a numerology of the S-SS/PSBCH block as the numerology of the SL BWP; and determine a bandwidth of the S-SS/PSBCH block as a part of the bandwidth of the SL BWP (section 2.3, para 4: PSBCH carries slot structure for SL transmission and the time/frequency location of the BWP and subcarrier spacing are pre-configured by higher layer signaling; the sidelink bandwidth part and subcarrier spacing are configured by higher layer signaling, which is considered obvious for UE to determine based on received information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

 Regarding claim 5 and 15, ITL in view of LG fail to teach, but Lee further teaches to determine that a subcarrier with index 0 in the S-SS/PSBCH block is aligned with a subcarrier with index 0 in a resource block (RB) in the SL BWP (para 217: information on a (frequency) resource location related to an S-SSB (e.g., a start (or last) subcarrier (or RB) location of the S-SSB, an S-SSB bandwidth size, etc.) may be signaled in the form of a subcarrier (or RB) offset (and/or a bandwidth . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL and LG with devices to perform sidelink communication based on bandwidth parts as taught by Lee for the benefit of effectively performing synchronization in sidelink communication as taught by Lee in Para 22.

 Regarding claim 6, ITL fails to teach, but LG teaches to determine a scrambling sequence applied to a number of bits transmitted on a PSBCH (section 2.3 on page 5 and 6 describe the PSBCH scrambling sequence and mechanism to determine sequence generation using LSB bits part of slot index and coded PSBCH payload size in bits). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

 Regarding claim 7, ITL fails to teach, but LG teaches to initialize a generator for the scrambling sequence with cinit=NID; and NID is a sidelink synchronization identification (SS-ID) (page 6, paragraphs between proposal 11 and 12: PSBCH . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

 Regarding claim 8, ITL fails to teach, but LG teaches to determine a sequence to generate a demodulation reference signal (DM-RS) for a PSBCH (section 2.3 on page 5 and 6 describe the PSBCH DM-RS scrambling sequence and mechanism to determine sequence generation using LSB bits part of slot index). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL with determining slot index for S-SSB based on received information as taught by LG for the benefit of making S-SSB detection and decoding latency short as taught by LG in page 4 last paragraph.

 Regarding claim 9, ITL fails to teach, but LG teaches to initialize a generator to generate the DM-RS with cinit=NID; and NID is the SS-ID (page 5 last paragraph and equation: PSBCH DM-RS carriers the LSB part of slot index in the initialization value for DM-RS sequence generation, where the SL-SSID is used for Cinit). Therefore, it would have been obvious to one of ordinary skill in the art before the .

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ITL in view of LG and Lee in further view of Zhang et al. (US 2021/0168574, 371 of PCT filed on 07/05/2019)

Regarding claim 2, ITL in view of LG and Lee teaches the limitations of parent claim. 

ITL further teaches  
the configuration information for the S-SS/PSBCH block further includes a frequency location of the S-SS/PSBCH blocks (page 2 lines 5-10: the frequency position of SLSS/PSBCH block can be provided by network; proposal 5); and 

ITL in view of LG and Lee fail to teach, but Zhang teaches the frequency location of the S-SS/PSBCH blocks corresponds to a subcarrier with an index 66 in the S-SS/PSBCH block (fig 35a-b shows the sidelink PSS and SSS mapping in frequency domain when sidelink block BW is equal to 11 RBs; as shown in fig 35a-b and described in para 320-321, the subcarriers are mapped from 3-129 or 2-128, in both the cases, the mapping includes subcarrier with index 66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink 
 
 Regarding claim 10, ITL in view of LG and Lee fail to teach, but Zhang teaches to: 
determine a length-127 sequence for a sidelink primary synchronization signal (S-PSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-PSS (fig 35b, para 320: length=127 SL PSS mapped to 1st and 2nd symbol, and same sequence is mapped to 1st and 2nd symbol); 
determine a length-127 sequence for a sidelink secondary synchronization signal (S-SSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-SSS (fig 35b, para 321: length=127 SL SSS mapped and same sequence is applied to 3rd and 4th symbol); 
determine subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-PSS (fig 35b, para 320: for SL-PSS mapping: in FIG. 35(b), subcarrier 0, 1, 129,130 and 131 are zero padded, respectively); and 
determine subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-SSS (fig 35b, para 321: for SL-SSS mapping: in FIG. 35(b), subcarrier 0, 1, 129,130 and 131 are zero padded, respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL in view of LG and Lee with frequency resource .


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ITL in view of LG in further view of Zhang

 Regarding claim 12, ITL in view of LG teaches the limitations of parent claim. 

ITL further teaches  
the configuration information for the S-SS/PSBCH block further includes a frequency location of the S-SS/PSBCH blocks (page 2 lines 5-10: the frequency position of SLSS/PSBCH block can be provided by network; proposal 5); and 

ITL in view of LG fail to teach, but Zhang teaches the frequency location of the S-SS/PSBCH blocks corresponds to a subcarrier with an index 66 in the S-SS/PSBCH block (fig 35a-b shows the sidelink PSS and SSS mapping in frequency domain when sidelink block BW is equal to 11 RBs; as shown in fig 35a-b and described in para 320-321, the subcarriers are mapped from 3-129 or 2-128, in both the cases, the mapping includes subcarrier with index 66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH 

 Regarding claim 20, ITL in view of LG fail to teach, but Zhang teaches  
determining a length-127 sequence for a sidelink primary synchronization signal (S-PSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-PSS (fig 35b, para 320: length=127 SL PSS mapped to 1st and 2nd symbol, and same sequence is mapped to 1st and 2nd symbol); 
determining a length-127 sequence for a sidelink secondary synchronization signal (S-SSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-SSS (fig 35b, para 321: length=127 SL SSS mapped and same sequence is applied to 3rd and 4th symbol); 
determining subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-PSS (fig 35b, para 320: for SL-PSS mapping: in FIG. 35(b), subcarrier 0, 1, 129,130 and 131 are zero padded, respectively); and 
determining subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-SSS (fig 35b, para 321: for SL-SSS mapping: in FIG. 35(b), subcarrier 0, 1, 129,130 and 131 are zero padded, respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network configuration of multiple sidelink SS/PSBCH blocks as taught by ITL in view of LG with frequency resource configuration for sidelink synchronization signal as taught by Zhang for the benefit of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/8/2022